Per Curiam.
This is a zoning case. The relator owned a plot of ground in East Orange. He applied to the building inspector of the city for a permit for the erection thereon of a two-story brick building to be used for stores and offices. The permit was refused upon the sole ground that the proposed building was in a district designated as a medium volume residence district in the zoning ordinance of the city, in which a building of the character proposed by the relator was excluded.
We think that this case falls within the case of State v. Nutley, 99 N. J. L. 389. That case in the Court of Errors and Appeals is binding on this court in the absence of modification by that court, and as yet there has been none.
The relator is entitled to judgment, with costs, and a peremptory writ will issue.